UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 24, 2014 MEDIA GENERAL, INC. (Exact name of registrant as specified in its charter) Virginia 1-6383 46-5188184 (State or other jurisdictionof incorporation) (CommissionFile Number) (IRS EmployerIdentification No.) 333 E. Franklin Street Richmond, Virginia (Address of principal executive offices) (Zip Code) (804) 887-5000 (Registrant’s telephone number, including area code) Mercury New Holdco, Inc. (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On December 24, 2014, Media General, Inc. (“Media General”) issued a press release announcing the results of the merger consideration elections made by the shareholders of LIN Media LLC (“LIN Media”) in connection with the business combination of Media General and LIN Media, which is attached as Exhibit 99.1 to this Form 8-K and incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. (d) Exhibits Exhibit Number Description Press Release of Media General, Inc., dated as of December 24, 2014. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: December 24, 2014 MEDIA GENERAL, INC. By: /s/ James F. Woodward Name: James F. Woodward Title: Senior Vice President and Chief Financial Officer EXHIBITINDEX Exhibit
